Mikoll, J.,
dissents in part and concurs in part in the following memorandum. Mikoll, J. (dissenting in part and concurring in part). I respectfully dissent in part and concur in part. In my view, the determination fixing the effective date of any rate revision as June 18, 1982 is a binding, final determination upon petitioner and any further administrative appeal on that issue would have been futile. There is no dispute over the "audit data” and the computation to be made as a result thereof. In such circumstances, judicial review through a CPLR article 78 proceeding is appropriate (see, Solnick v Whalen, 49 NY2d 224, 231-232; Watergate II Apts. v Buffalo Sewer Auth., 46 NY2d 52, 57; Matter of Martin v Ronan, 44 NY2d 374, 380; Matter of Prey v County of Cattaraugus, 79 AD2d 205, 207). The matter is ripe for judicial review and to delay a determination on the merits of the single issue in dispute is wasteful of judicial time and resources, not to mention the unnecessary expense caused to the litigants.
Turning to the merits, I note that respondents’ brief does not address the question of whether the reallocation date determination has a rational basis, is arbitrary or capricious. Review of the record supports petitioner’s contention that the reallocation date fixed by the determination lacks a rational *979basis, is arbitrary and capricious. The effect of using the June 18, 1982 date deprives petitioner of six months of allowable reimbursement costs. Public Health Law § 2807 (2) (b) requires that the Commissioner of Health set reimbursement rates which are "reasonable and adequate to meet the costs which must be incurred by efficiently and economically operated facilities”. The six months of reimbursement denied petitioner would properly be reimbursable but for this determination. Consequently, the Commissioner is, in effect, imposing an additional unauthorized penalty on petitioner for its failure to comply with departmental regulations relating to prior approval of any discontinuance of services. This penalty is contrary to statute and therefore lacks a rational basis. Further, it is also, in my view, an abuse of the Commissioner’s discretion.
Accordingly, I would affirm Special Term’s judgment in its entirety.